Citation Nr: 0523261	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  97-30 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty from August 1980 to 
November 1981.  

This appeal arises before the Board of Veterans Appeals 
(Board) from a May 1997 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  This case was last before the Board 
in May 2003, at which time it was remanded to the RO for 
additional development.  The case is now again before the 
Board for appellate consideration. 


FINDINGS OF FACT

1.  The VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate the claim addressed in this case.

2.  The medical evidence shows that the veteran has been 
diagnosed with PTSD and major depression that is medically 
attributed to stressors she experienced during her active 
service.


CONCLUSION OF LAW

A psychiatric disorder, to include PTSD and major depression, 
was incurred in active service.  38 U.S.C.A. §§ 1131, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

In a March 1999 decision, the Board reopened the previously 
denied claim for entitlement to service connection for an 
acquired psychiatric disorder on the basis of submission of 
new and material evidence.  Part of the evidence the Board 
relied upon in arriving at this decision is the lay statement 
offered by the veteran's mother, dated in May 1997.  In this 
statement, the veteran's mother reports that the veteran was 
hospitalized at a private hospital from December 1981 to 
January 1982-which was within the year following her 
discharge from active service.  The Board noted that the 
suggestion was that she had received treatment for symptoms 
of a psychiatric illness.  In addition, the record reflected 
various diagnoses-other than a personality disorder-to 
include major depressive disorder and a possible diagnosis of 
bipolar disorder.  The Board thus remanded the claim for 
further development, to include additional attempts to find 
records of treatment accorded the veteran immediately 
following her discharge, and VA examination to clarify the 
diagnosis of any acquired psychiatric disorder.

In September 2000, the case again came before the Board.  VA 
examinations conducted in September and October 1999, 
pursuant to the March 1999 remand, revealed diagnoses of 
PTSD.  The record reflects that the veteran reported having 
been raped while on active service, and service medical 
records show that she was pregnant when she was discharged in 
November 1981.  However, the VA examiners conducting the 
October 1999 VA examination for mental disorders expressed 
uncertainty as to the etiology of the diagnosed PTSD.  The 
record then before them showed no evidence of sexual assault 
in service, and the veteran herself reported that she denied 
having been raped for some time after her discharge.  
Accordingly, the case was again remanded for development 
consistent with VA Adjudication Procedure Manual M21-1 
(Manual M21-1), Part III, para. 5.14(c) (February 20, 1996), 
including an attempt to obtain the veteran's complete service 
personnel and medical records, and clarification of the VA 
examiners' opinions, if necessary.

In May 2003 the case was remanded a third time.  At this 
time, the Board found it necessary to make additional 
attempts to obtain the veteran's complete record of service 
medical and personnel documents, including to request the 
records directly from the service department hospitals, and 
to obtain records concerning the veteran from the Social 
Security Administration (SSA).

The Board has reviewed the file and finds that the requested 
development was not completed.  Specifically, requests to the 
service department at the National Personnel Records Center 
(NPRC) obtained negative responses.  Both the service 
department hospital and the NPRC responded that the no 
additional records were available.  On the other hand, SSA 
furnished records, but only a partial set.  The documents 
received from SSA are absent the actual decision and any 
findings, and date back only to 1988-thus omitting any 
records from the private medical facility in which the 
veteran and her witness averred she was hospitalized within a 
year following her discharge from active service.  It was 
hoped that these records would be among those documents held 
within the SSA files.  However, SSA documents internally 
reference a previous decision granting disability benefits in 
1989.  A psychological evaluation conducted in October 1997 
reflects that benefits were granted pursuant to a diagnosis 
of major depression/chronic depression.  

Notwithstanding, the Board finds that it may proceed with the 
veteran's claim without again remanding to correct these 
deficiencies in the evidentiary record.  As the Board is 
granting the appellant's claim for entitlement to service 
connection for an acquired psychiatric disorder, to include 
PTSD, no additional evidence is required to make a 
determination as to this issue, and, hence, any failure to 
comply with VCAA requirements as to this issue would not be 
prejudicial to the appellant.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, 
given the previous numerous attempts to find the records 
sought, the Board finds that further remand would result in 
unnecessary delay with no benefit to the veteran.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding that 
strict adherence to legal requirements does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case 
because such adherence would impose additional burdens on the 
VA with no benefit flowing to the veteran).

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  Regulations also provide that service connection may 
be established where all the evidence of record, including 
that pertinent to service, demonstrates that the veteran's 
current disability was incurred in service.  38 C.F.R. 
§ 3.303(d).

In addition, regulations provide that certain chronic 
diseases, to include a psychosis, will be considered to have 
been incurred in service if manifested to a degree of 10 
percent or more within one year from the date of separation 
from active service, where the veteran has served for 90 days 
or more during a period of war, or after December 31, 1946, 
even though there is no evidence the disease existed during 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309 (2004).  

Service connection for PTSD requires the following:  1) 
medical evidence of a diagnosis of PTSD in accordance with 
the criteria of Diagnostic and Statistical Manual of Mental 
Disorders (4th ed., 1994) (DSM-IV), which is presumed to 
include both adequacy of the PTSD symptomatology and 
sufficiency of a claimed inservice stressor; 2) credible 
supporting evidence that the claimed inservice stressor 
actually occurred; and 3) medical evidence of a link, or 
nexus, between the current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f), 4.125 (2004); 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  For the 
purposes of establishing service connection, a stressor is a 
traumatic event 1) to which the veteran was exposed during 
active service and in which the veteran "experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others"; and 2) 
which produced in the veteran a response involving intense 
fear, helplessness, or horror.  Cohen, at 141 (citing DSM-
IV).

In the present case the record presents two diagnoses of 
PTSD, dated in September and October 1999.  These diagnoses 
are presented by VA examiners.

The first, September 1999, report was proffered by a single 
examiner, and included clinical test results as well as a 
clinical interview of the veteran.  It is not clear that the 
examiner reviewed the claims file in conjunction with the 
examination.  The examiner diagnosed PTSD and dependent 
personality in AXIS I and AXIS II, respectively.  In 
discussing the veteran's symptoms, the examiner recorded the 
veteran's reported stressful experiences of rape and becoming 
pregnant while on active duty, in addition to being sexual 
harassed at other times during her active service.  He noted 
that the veteran presented as alert and oriented to all 
spheres and to deny impairment in thought process, 
communications, the presence of hallucinations or delusions, 
or inappropriate behavior.  While she endorsed suicidal 
ideation in the past, she expressed no present plans.  No 
memory loss, ritualistic behavior, or panic attacks were 
manifested.  The examiner observed the veteran to endorse 
persistent symptoms of increased arousal, persistent re-
experiencing of the identified trauma and persistent 
avoidance of stimuli associated with the stressful event.  
Clinical test results were interpreted to suggest a depressed 
individual likely to be suspicious and isolated from others.  
PTSD sub scales were elevated and there was an indication of 
a possible strong affective component to the identified PTSD.

The second, October 1999, report was proffered by a board of 
two examiners.  Indicating that they had reviewed the 
veteran's claims file thoroughly and had re-administered the 
clinical tests conducted in September 1999, the examiners 
confirmed the diagnosis of PTSD, adding a diagnosis of major 
depression, recurrent, without psychotic features, in AXIS I, 
and borderline personality disorder in AXIS II. 

The veteran reported severe depression, constant physical 
pain particularly on her left side so severe that she 
occasionally seeks emergency medical treatment, inability to 
sleep and eat, crying spells, inability to concentrate, 
inability to work, suicidal thoughts, and flashbacks.  She 
did not elaborate on her symptoms easily, describing the 
flashbacks as bad nightmares which she cannot remember.  
After stating that she had just had one, the examiner 
observed that she may be describing intrusive memories rather 
than flashbacks. 

The examiners noted that it was very difficult to interview 
the veteran, given her poor memory.  When asked about her 
treatment history, she remembered very little and declined to 
comment on the incidents that occurred during her active 
service.  She admitted having problems adjusting to military 
life.  She reported being raped, but stated that she did not 
report it at the time.  She said that after her discharge 
from active service, her family wanted her to abort the child 
but that she continued to deny that she was raped.  She said 
that the rape made it difficult for her to form relationships 
with others.  When the examiner asked if she had difficulty 
with that before active service, the veteran admitted so, but 
stated the rape made it even more difficult after.  She 
stated that after she was discharged, she tried to commit 
suicide by overdosing on iron pills.  She reported having no 
actual memory of the event, but that her mother had told her 
about it, and that she was hospitalized in December 1981 for 
it.

The examiners described the veteran as presenting as casually 
dressed and clean but often unable to make eye contact while 
answering questions.  She laughed nervously frequently, which 
was incongruent with the tone of the conversations.  Speech 
was observed to be coherent and well organized, although 
manifesting a mild impediment.  Thought, form, and content 
revealed no evidence of psychosis, and she did not appear to 
be responding to internal stimuli.  The veteran denied 
current suicidal and homicidal ideation, intent, and plan.  
Affect was at times inappropriate and incongruent with her 
mood, which she described as depressed.  Insight and judgment 
were found to be poor.  The examiners noted that the veteran 
endorsed symptoms consistent with PTSD from sexual trauma but 
also observed that she presented in a manner suggestive of 
borderline personality disorder.  They noted that the 
borderline personality disorder resulted in her having poor 
experiences in treatment relationships with her doctors and 
therapists because she quickly rejected or found fault with 
her caregivers.  Clinical tests were reported to evidence 
diagnostic impressions of PTSD and dependent personality.  

Concerning the etiology of the diagnosed psychiatric 
conditions, the examiners observed the following:

In the opinion of both myself and [the 
other examiner], regarding a temporal 
longitudinal review of the patient's 
mental history, it appears that while she 
was in the service and potentially prior 
to the service, she was exhibiting some 
mild symptomatology of borderline 
personality disorder.  This is evidenced 
by her admission that she had difficulty 
forming relationships prior to the 
military and a description in her records 
while in the military of her behaviors 
that were called immature personality 
disorder by those doctors.  Although 
there is no current immature personality 
disorder in the DSM, or Diagnostic 
Statistics Manual of Psychiatry, those 
symptoms most closely represent 
borderline personality disorder in 
today's DSM-IV.  Regarding the post-
traumatic stress disorder symptoms, the 
patient alleges a rape that occurred 
while in the military; however, she 
reports that she did not know she was 
raped and denied it for some period of 
time briefly after the military.  As 
there is no evidence in the record that 
she was raped and this is an alleged 
incident, although she did have a 
resulting birth from this, it is 
difficult to say whether or not this is a 
traumatic event and whether or not her 
symptoms are due to the alleged rape 
versus her borderline personality 
disorder.  She does claim a 
hospitalization that she does not 
remember, but her mother does recall, 
which occurred in December 1981 due to an 
overdose.  This would not be inconsistent 
with something that a borderline 
personality disorder patient would do.  
It appears more consistent with a 
borderline personality disorder patient.  
There is no way to know what 
circumstances were surrounding that 
incident at that time, as no records 
exist and the patient denies memory of 
the events.  Also regarding her current 
mental disorders of major depression and 
post-traumatic stress disorder, these are 
addressed to her because of her current 
endorsement of symptoms.  She is not able 
to give evidence that these symptoms did 
indeed exist during the military or 
within a year after her military service, 
as she denies recollection of these 
memories.  There do not appear to be any 
records of any complaints consistent with 
post-traumatic stress disorder or major 
depression in her records at that time 
that occurred during military service or 
within a year of discharge.

The Board observes that the examiners appear to have arrived 
at a clear diagnosis but a qualified opinion as to the 
etiology of the diagnosed condition.  In deliberating on the 
cause of the veteran's condition, namely the stressor, the 
examiners noted the absence of records tending to corroborate 
the reported inservice rape and the veteran's inability to 
remember, as well as her admission that she herself denied 
the rape.

Recent VA and private medical records present in the claims 
file, however, concur in the diagnosis arrived at in the 
September 1999 and October 1999 VA examination reports.  In 
pertinent part, VA hospital records reflect diagnoses of 
major depressive disorder and a borderline personality 
disorder in 2000; major depressive disorder, recurrent, 
moderate with psychotic features and PTSD with borderline 
personality disorder in 2002; and major depressive disorder 
and PTSD with borderline personality disorder in 2005.

The Board thus finds that the veteran manifests an acquired 
psychiatric disorder, to include PTSD and major depression.  
Concerning the diagnosed personality disorder, the Board 
notes that personality disorders are not diseases or injuries 
for compensation purposes and may not be service connected, 
see 38 C.F.R. § 4.127 (2004).  However, where a disability 
results from a mental disorder superimposed upon a 
personality disorder, but not resulting from the personality 
disorder, it may be service connected.  Id.

What has caused the veteran's current acquired psychiatric 
disorder, to include PTSD and major depression, appears less 
clear.  The Board will return to the issue of etiology for 
the veteran's manifested psychiatric condition after 
considering the presence or absence of her averred stressor.

As indicated above, the veteran argues that her present 
psychiatric condition is the result of her active service 
and, in particular, the result of being raped.  In January 
2001, and in response to the RO's development of the case as 
one involving PTSD, the veteran offered a statement of her 
claimed stressor.  She reported that while on liberty for two 
days she visited a recruiting station and received permission 
to work there for the day.  One of the personnel in the 
office, a first class petty officer, took her to a back room, 
locked the door, and after some conversation about his family 
troubles, proceeded to have sexual intercourse with her 
against her will.  From the veteran's description, it seems 
that the perpetrator made some attempt at consensual 
intercourse, telling her his troubles and trying over the 
course of about an hour to talk her into it.  She stated that 
she continued to refuse him, but did not make an attempt to 
leave until later, at which time he grabbed her and forced 
her into the act.  She stated that when he was finished, he 
threatened that if she told anyone he would ensure that she 
was the one who got into trouble for it.

The veteran stated she became pregnant as a result of the 
rape.  Following the rape, she reported, she began to feel 
depressed, anxious, and have trouble sleeping.  She lost her 
appetite and began to drink alcohol, take pain medication and 
experience pain.  She stated she made numerous visits to the 
emergency room and attempted to change her duty station.  

The veteran submitted a birth certificate and paternity test 
results with her stressor statement.  These documents show 
that she gave birth in April 1982 to a baby girl.  The 
father's name is not listed on the birth certificate.  
However, the results of the paternity test, conducted in June 
1998, show a 99.99 percent probability that the individual 
the veteran identified as the person who raped her when she 
was on active service is the biological father of the 
veteran's daughter.  

The veteran subsequently submitted the January 2001 statement 
of a friend who became the foster parent to the veteran's 
first daughter.  The witness indicated that she had then 
known the veteran for 14 years.  Prior to the witness and her 
spouse becoming foster parents to the veteran's daughter, the 
daughter's paternity had to be clarified.  At this time, the 
veteran confided to her and to the social worker that she had 
been raped while on active service by a fellow servicemember, 
whom she identified by name.  This was the first time she had 
spoken of the situation in which her daughter was conceived.  
She confided that she had told the service member when she 
realized she was pregnant, but that he did not respond to her 
predicament.

The Board notes that the veteran's claimed in-service 
stressor involves personal assault, i.e., rape, and therefore 
falls within the category of situations in which it is not 
unusual for there to be an absence of service records 
documenting the events the veteran has alleged.  See, e.g., 
Patton v. West, 12 Vet. App. 272, 281 (1999).  Furthermore, 
under Paragraph 5.14(d), Part III, of Manual M21-1, it is 
noted that service records may not contain evidence of 
personal assault, and that alternative sources, including 
testimonial statements from confidants such as family 
members, roommates, fellow service members, or clergy, may 
provide credible evidence of an in-service stressor premised 
on personal assault.  See YR v. West, 11 Vet. App. 393, 399 
(1998).  As noted above, in this case, the RO has attempted 
to obtain the veteran's full service medical and personnel 
record, to no avail.  The Board will carefully analyze the 
records that are present in the claims file before it.

A review of available service medical and service personnel 
records shows that the veteran was accepted for enlistment in 
August 1980 after additional medical tests and screening.  
Her report of medical examination at entrance into active 
service, dated in March 1980,  reflects that additional tests 
were required due to a finding of sinus tachycardia.  The 
August 1980 entry demonstrating she was fit for enlistment 
states: 

Recruit screening examination and review 
of entrance medical examination and 
history conducted this date in compliance 
with Manual of the Medical Department, 
Article 15-40A.  All significant defects, 
if any, have been evaluated and have been 
determined to be non-disqualifying.  
Exceptions:

VDRL:  negative.

The patient was noted to state she felt nervous under 
examination conditions, but clinical evaluation found no 
diagnoses, defects, or other neurological or psychiatric 
findings.

A review of her service medical records reflects that she 
reported to the dispensary in September 1980 with abdominal 
pain.  In October 1980, she was observed to exhibit definite 
tenderness on the right, and an impression of right ovarian 
cyst was made.  Further testing by sonogram revealed no 
masses but the radiologist noted findings indicative of 
cystic impressions on the left.  In November 1980, the 
presence of a cyst was confirmed.

Also in September 1980, the veteran presented with complaints 
of right ear pain and was treated for an ear infection.

In November 1980 she underwent laparoscopy, with results 
within normal limits.  She reported two days later with 
increased pain to the emergency room.  She was objectively 
observed to be in pain and to exhibit diffuse tenderness over 
the abdomen, bilaterally.  Pain medication was prescribed.  
One examiner concluded that the veteran manifested a 
significant psychological overlay and diagnosed rule out 
hysterical neurosis and passive-dependent personality.  It 
was recommended that she spend the night in the emergency 
room.  She experienced no further problems, pain or awakening 
and was discharged the following morning.

Later the same day she reported to the dispensary with 
continuing pain, accompanied by her boyfriend.  The examiner 
stated that she could not walk without her boyfriend, and 
appeared child-like in behavior.  The examiner opined the 
veteran was manifesting psychosomatic pain and excessive 
dependableness.  The examiner referred her to the emergency 
room and for a psychiatric consult.  Provisional diagnoses of 
hysterical neurosis and passive dependent personality were 
made.  The examiner noted that an organic origin for the pain 
was doubted.  Psychiatric consult found the veteran oriented 
times three and absent evidence of psychosis.  The veteran 
was noted to express difficulty adjusting to military life 
but stated she wanted to remain on active duty.  She 
expressed conflict in herself over having sexual intercourse.  
The examiner stated the veteran did not take responsibility 
for her pain, and that it was thought she needed assistance 
in coping with her sexual activity.  She was hypnotized, with 
some relief.

The veteran continued to seek help for abdominal pain, 
without resolution and, in late November, started to complain 
of fatigue, dizziness, and near syncope.  The examiner noted 
a questionable right ovarian cyst not documented by 
ultrasound but the positive presence of cystic structures on 
the left.  The entry reflects an impression of nonspecific 
abdominal pain without serious pathology.  The examiner noted 
on opinion of significant psychology overlay and recommended 
referral to psychiatry.  When the veteran was advised of 
this, she was reported to respond in anger.  She requested 
medication for her nerves.

The veteran underwent a psychiatry consult in December 1980, 
at which time her record shows that the veteran continued to 
report difficulty adjusting to military life.  Provisional 
diagnoses of schizoid character, psychosomatic pain secondary 
to repression, and immature personality were made, and it was 
noted that possible recommendation to separation for a 
condition existing prior to entry to service was being 
considered.  The consulting physician referenced the 
veteran's inability to take responsibility for the pain she 
was inflicting on herself, noting the veteran readily 
admitted causing herself pain.  The precise kind of pain is 
not defined.  The consulting physician noted that the veteran 
was rather emotionally immature, but could benefit from 
therapy if she applied the effort.

The veteran continued to pursue treatment for both her 
psychiatric and physical complaints.  An entry dated in 
February 1981 shows the examiner noted that a number of 
physical examinations and various prescribed medications had 
failed to provide any relief for the complained of abdominal 
pain.  The examiner recorded an impression of questionable 
personality disorder and psychosomatic origin of abdominal 
pain.  A subsequent psychiatry entry notes that the veteran 
then expressed a desire to overcome her problems but was 
afraid to discuss them because she thought she would be 
discharged.  The psychologist tried to explain that she had 
to talk about them in order to get help, but the veteran 
refused.  An entry dated in March shows that the veteran was 
found to be uncooperative in psychiatric care.  She stated 
she felt she had no mental illness and was fit for duty.  
Medical and psychiatric health care providers conferred and 
returned her to duty.

Further entries show continued complaints of abdominal pain 
and treatment for acute otitis external and perforation of 
the tympanic membrane with additional complaints of dizziness 
and passing out beginning in April 1981.

In May 1981, the records show that the veteran underwent a 
medical evaluation board (MEB), which included psychiatric 
evaluation.  The MEB report reflects that she was then 
described as a simple young woman who appeared autistic in 
presentation.

Throughout the evaluation she sat with 
her legs folded under her, played with 
the tie of her robe and seemed 
unconcerned about the impression she 
made.  She discussed her ideas in a 
rambling manner, was vague in most of her 
replies and avoided topics she did not 
want to discuss.  Her simplicity of 
thought was evidenced in her poor 
understanding of the world and her 
inadequate military performance.  She 
could only understand that she should be 
retained in the military because she 
wanted to stay.  She was unwilling or 
unable, despite repeated questioning, to 
present any aspects of her performance 
that indicated that she was suited for 
retention.  She assumed that she was 
being treated unjustly, was being pushed 
around, and that other people should 
comply with her wishes.  Despite her 
simplicity, there was no evidence of 
thought disorder.  She reported that she 
had stated that she would jump out of a 
window of the hospital if the hospital 
did not grant her wishes.  She stated 
however that she probably would not harm 
herself because she would then get in 
trouble with her command.  In fact, she 
seemed more interested in getting 
response from hospital staff than in 
harming herself.  Although other 
individuals in her lifestyle are prone to 
impulsive acts, she did not appear to be 
a suicidal risk.  There was no evidence 
of suicidal ideation.  Insight into her 
condition is limited and her judgement is 
simple.

The report reflects no findings of abnormalities, diseases, 
or other defects other than the perforation of her right 
tympanic membrane, despite the complaints of abdominal pain, 
dizziness, and severe ear pain.  Repeated testing and 
evaluation was reported to elicit no abdominal abnormalities.  
No mention was made of the detected ovarian cyst or cystic 
impressions.  The complained of dizziness was not felt to be 
related to the right ear problem.  The report concluded that 
the veteran manifested an inherent pre-existing personality 
disorder of such severity it rendered the veteran unsuitable 
for further military service.

The veteran filed a rebuttal, stating that she loved the 
service and planned to make it her career.  She stated she 
did not agree with the medical board findings and felt she 
was fit for duty.  Observing that the service could offer her 
much in the way of schooling, job opportunities, experience, 
and responsibilities she expressed that she felt capable to 
handle situations in her job that would arise.

Thereafter, service medical records dated in July 1981 
document an emergency response to a call from a recruiting 
office requesting medical assistance for the veteran.  She 
had reported feeling faint, and appeared to emergency medical 
personnel in a stuporous state, sitting at a table holding 
her head.  Her pulse was shallow and rapid, as was her 
breathing.  She denied acute distress but stated she felt 
dizzy, tired, and faint.  No alcohol was detected on her 
breath.  She denied use of alcohol or other substances.  Her 
eyes were dilated slightly but reacted equally to light.  Her 
speech was slurred on occasion and occasionally, she failed 
to complete statements, evidencing trouble focusing her 
thoughts.  She required assistance to stand and walk.  She 
lost consciousness for one to two minutes, and was placed in 
a supine position.  She recovered spontaneously, after which 
her respiration became even and regular.

The veteran denied trauma and intoxication.  She did, 
however, report a history of  working nights at the galley 
with irregular eating and sleeping habits.  She denied 
menses.  Emergency personnel thought she may be pregnant or 
using birth control.  She noted she had had a similar 
experience four months earlier and was evacuated due to a 
ruptured right ear drum.  She was transported via city 
ambulance to the hospital.  The service department emergency 
personnel reported that the history the veteran then gave to 
the civilian emergency personnel remained essentially the 
same.  

A follow up entry dated in August 1981 reflects a provisional 
diagnosis of probable recurrent hypotension.  An October 1981 
entry reflects continuing complaints of abdominal pain.  Her 
report of medical examination at discharge, dated in November 
1981,  reveals that she was found to exhibit a flattened 
affect and to be depressed.  The report shows she was 
approximately four months pregnant and had been followed by 
obstetrics-gynecology.  No other findings, diagnoses, or 
defects were noted.

The veteran submitted a copy of her report of performance 
evaluation dated in October 1981.  The report shows that the 
veteran's performance was found to be inadequate for the time 
period from January to October 1981.  She was rated in only 
four of the five provided categories.  Of them, in all but 
one category, military appearance, she was found to perform 
to a degree below acceptable.  She was found to be lax in 
military behavior and a misfit.  In the comments section of 
the report, the veteran's supervisor noted that her 
performance was marginal at best.  The veteran was described 
as very immature, exhibiting problems adapting to the 
environment and work routine of a large dining facility.  She 
was noted to require constant supervision in order to ensure 
that assigned tasks were carried out.  

The RO has attempted to obtain the veteran's full service 
personnel record, to no avail.  Hence a first-hand review of 
the documents is not possible.  However, in April 1986, the 
Naval Discharge Review Board (NDRB) completed a review of the 
veteran's discharge.  The documents reflect that the veteran 
requested upgrade of her discharge to honorable from under 
honorable conditions.  The NDRB found that the veteran's 
discharge was proper as issued; however, the report contains 
information pertinent in the Board's review of the issue 
before it.

In pertinent part, the NDRB lists a timeline of 
administrative actions made during the veteran's service on 
active duty.  According to the NDRB review of the service 
personnel records, the veteran successfully completed "A" 
school in January 1981.  She was designated an MSSR (E1), or 
messman seaman recruit.  In February 1981, she was promoted 
to MSSA (E2), or messman seaman apprentice.  In May 1981, the 
MEB recommended her discharge by reason of immature 
personality disorder.  In June 1981, Navy Bureau of Medicine 
(BUMED) issued a finding that the veteran was fit for duty 
inasmuch as she did not have a disqualifying physical 
disability.  However, BUMED noted that the diagnosis of 
immature personality disorder may render the veteran 
unsuitable for further military service and that separation 
in accordance with provisions of applicable regulations 
should be considered.  In September 1981 the veteran was 
again promoted to MSSN, or messman seaman (E3).  
Subsequently, the veteran was reported to have signed that 
she accepted BUMED's finding that she be processed in 
accordance with applicable regulations concerning personality 
disorder if deemed appropriate.  Following this, the veteran 
was notified that she was being considered for discharge as 
unsuitable because of her personality disorder.  She elected 
to make a statement.  In October 1981, the veteran was 
recommended for administrative separation, and it is noted 
that she acknowledged the adverse evaluation report for the 
period from January 1981 to October 1981.  The veteran was 
recommended for discharge by Physical Evaluation Board (PEB) 
dated in October 1981.  She was discharged in November 1981.

The claims file reflects a long history of repeated 
hospitalizations after the veteran's discharge from active 
service, with medical evidence of such treatment beginning in 
December 1987-just over six years following her discharge-
to the present.  

Private hospital records show she was admitted December 3, 
1987 upon the referral of County personnel, after the veteran 
admitted to taking an overdose in an attempt to put herself 
out of her misery.  She stated on admission that she had many 
problems and wanted to go so that she could carry out her 
suicidal plan.  She reported that she had been raped in the 
service and had a baby as a result of the rape, and that she 
was discharged on disability.  She was reluctant to give much 
information.  She reported feeling depressed for a long time, 
approximately six years, and stated she doesn't get along 
with her parents.  They provided no support when she was 
pregnant and wanted her to have an abortion.  She was 
discharged from the private hospital to a VA hospital on 
December 11.  Her diagnosis at discharge was major 
depression, recurrent.  

VA hospital records show that the veteran was admitted on 
December 11, 1987.  She again reported she was raped and her 
five year old daughter was the child of this rape.  She said 
she felt very bad about the rape and refused to talk about 
it.  She discussed her current relationship, which also was 
problematic.  She was discharged December 30 with a diagnosis 
of adjustment disorder with depressed mood.  Observation for 
borderline personality disorder was recommended.

Subsequent hospitalizations include treatment for suicidal 
attempts and suicidal ideation, and other forms of self harm.  
The diagnoses presented range from depression and suicidal 
ideation to bipolar disorder, schizophrenia, and dysthymia 
with borderline personality disorder.  VA hospital records 
show consistent diagnoses of adjustment and borderline 
personality disorder.  These records further show that the 
veteran has had four children, all of whom have been removed 
from her custody, and that she has been married and divorced

It is clear to the Board that something happened to this 
veteran.  But what precisely happened and why has proved 
difficult to find with absolute certainty.

After careful review of the record, the Board makes the 
following observations:

?	The veteran was admitted to active service in August 
1980 after a length medical screening that was started 
in March 1980.  Her report of medical examination at 
entrance into service shows no findings of neurological 
or psychiatric abnormality, defect, or diagnoses other 
than her own admission of being nervous in an 
examination setting.
?	The veteran was discharged from active service in 
November 1981, pursuant to a MEB finding of 
unsuitability due to immature personality disorder.  The 
original findings were dated in May 1981 and were 
confirmed by PEB findings dated in October 1981.  The 
PEB report is not of record.  The veteran's report of 
medical examination at discharge, however, dated in 
November 1981, reflects that she was then four months 
pregnant, was depressed and exhibited a flattened 
affect.  A diagnosis of immature personality is not 
mentioned.  Conversely, there is no mention of her 
pregnancy, the ovarian cyst, or probable hypotension in 
any documents  now before the Board associated with the 
MEB, i.e., no addendum was filed.  There is no mention 
of these findings or of her pregnancy in the decision by 
the NRBD.
?	The veteran's evaluation for the time period from 
January to October 1981 shows a barely functioning 
individual who had difficulty following orders and 
scored below acceptable military standards in every 
capacity except military appearance.  Yet, as reported 
by the NRBD, the veteran successfully completed "A" 
school and was thereafter promoted three times, twice 
during the reporting period.  Her report of discharge 
reflects that she was discharged as an E3, which means 
she was not demoted.
?	During her active service, medical records further 
reflect:
o	Beginning in September 1980 and throughout her 
active service, the veteran complained of abdominal 
pain.  An ovarian cyst was suspected in October 
1980 and confirmed in November 1980.  Cyst-like 
fibers were also detected.
o	A psychological overlay to the abdominal pain was 
also diagnosed in November 1980.  The physician 
suspected that the veteran's pain was 
psychosomatic.  It was noted that the veteran felt 
conflicted about her sexual behavior, and that she 
may need help to deal with her sexual awareness.
o	Beginning in September 1980, the veteran was also 
seen for complaints of pain in her ear which, over 
the course of her service, evolved to include 
dizziness, fatigue and episodes of near syncope.  
In May 1981, she was found to have a perforated 
tympanic membrane.  In August 1981, she was 
diagnosed with probable hypotension.
o	In May 1981, the veteran underwent psychiatric 
evaluation and was diagnosed with an immature 
personality.  The report describes her as autistic 
and child-like.  She complained of having 
difficulty adjusting to military life, and there 
are references to self destructive behavior, 
without discussion of any specific acts.  
o	In July 1981, records show that emergency military 
and civilian personnel responded to a call from a 
service recruiting office, where the veteran was 
treated for an episode of dizziness in which she 
lost consciousness for a short period of time.  
?	In December 1981, after her discharge from active 
service, according to the veteran's report, she was 
hospitalized for psychiatric symptoms, including an 
overdose.  The veteran's hospitalization, but not the 
cause, is corroborated by the statement of her mother, 
who attested in May 1997 that her daughter was 
hospitalized from December 1981 to January 1982.
?	In April 1982, the veteran gave birth to a child.  
Counting backward and assuming a normal, nine month 
pregnancy, this would place conception sometime around 
July 1981.  This is also consistent with her being 
approximately four months pregnant at discharge in 
November 1981.
?	The first medical evidence of treatment for a 
psychiatric disability post-service is a record of 
private hospitalization for suicide attempt dated in 
December 1987.  The veteran reported the inservice rape 
and resultant pregnancy and birth.  She was diagnosed 
with major depression and suicidal attempt, and 
transferred to a VA facility, where she was diagnosed 
with adjustment disorder with depressed mood and 
possible borderline personality disorder.  She again 
reported that she had been raped and had a child as a 
result.  She stated she felt very bad about the rape and 
refused to talk about it further.  She stated that when 
she was discharged from the service, she was four months 
pregnant and her pregnancy was not taken into account.
?	The veteran filed her first claim for service connection 
for an acquired psychiatric disorder in December 1987, 
after her discharge from the private hospital and during 
her hospitalization at VA.
?	A longitudinal review of the record reflects that the 
veteran's report of the rape and resultant pregnancy is 
consistent.
?	Paternity test results dated in June 1998 reflect that 
the father of the child is the person the veteran 
identified as having raped her.

The Board is convinced that something traumatic did happen to 
this veteran.  Clearly, she was impregnated.  That this 
happened obviously requires the presence of an impregnator.  
But whether the act was accompanied by all-out assault, or 
was an encounter originally agreed upon by the veteran which 
went farther than she had foreseen or went suddenly and 
tragically awry is not something the Board can determine from 
the evidence before it.  Notwithstanding, for reasons 
explained below, the Board finds it is not necessary to 
further determine this, as the evidence of record establishes 
that the impact of the conception, however, it took place, 
was traumatic in and of itself.  See  Patton v. West, 12 Vet. 
App. 272, 281 (1999); M21-1, para. 5.14(d), Part III.

What can be observed in this case is that the timing of 
conception is consistent with the July 1981 entry wherein the 
veteran required the assistance of emergency medical 
personnel, and where she was observed to have suffered the 
affects of some event that rendered her marginally responsive 
and even unconscious at the time.  The place of the emergency 
care, a particular service recruiting station, is further 
consistent with her report that she was raped in a recruiting 
office by one of the enlisted servicemembers present there.

Further review of the medical evidence of record shows a 
somewhat immature individual, plagued with pain for which an 
organic cause was difficult to pin down.  She had difficulty 
talking about her problems-at least in part due to a fear 
that to do so would result in her discharge.  She was 
conflicted about her sexuality, but motivated to work hard 
and clearly wanted to remain in the service-albeit for self 
interested reasons, i.e., finding a job, gaining experience 
and an education, more so than for selfless reasons such as 
what she could give to the service.  But she did state that 
she felt she was capable of handling the challenges of the 
job and looked forward to the greater responsibility higher 
rank would provide.

Service personnel documents reflect that she completed "A" 
school and was found to function well enough to be promoted 
three times.  Moreover, she was promoted twice during the 
period of review that was the subject of an adverse 
evaluation.  The Board notes that this evaluation was written 
in October 1981-well after the MEB findings had been 
determined.

Review of post-service documents finds that the first 
evidence in the claims file of the veteran's report of the 
rape was made prior to her seeking benefits from VA.  
Although she waited six years after her discharge from active 
service to openly discuss the circumstances in which her 
first child was conceived, the report is consistent with the 
circumstances of her service.  Her report of these events 
has, moreover, remained consistent throughout the history of 
her claim and is consistent with the statements of her 
witnesses.  Finally, the paternity results corroborate the 
identity of the individual she named as the biological 
father.

The Board is persuaded by the foregoing that the veteran 
experienced significant trauma related to the conception of 
her daughter during her active service.

The Board now turns to the etiology of the currently 
diagnosed psychiatric disorder to include PTSD and 
depression.  The Board notes that the October 1999 VA 
examination is predicated on the veteran's report of a rape.  
The Board observes that the examiners clearly had a difficult 
time determining the nature and extent of the veteran's 
psychiatric disability but also in determining a cause.  
Notwithstanding, they diagnosed PTSD, as did the examiner who 
evaluated the veteran in September 1999.  The only 
significant trauma either examination report discusses is the 
reported inservice rape.  In their commentary on the 
stressor, the examiners who conducted the October 1999 
examination note that it was not possible for them to confirm 
that the rape occurred from the documentation before them, 
and their patient's lack of a good memory as to the event 
itself.

As there is no evidence in the record 
that she was raped and this is an alleged 
incident, although she did have a 
resulting birth from this, it is 
difficult to say whether or not this is a 
traumatic event and whether or not her 
symptoms are due to the alleged rape 
versus her borderline personality 
disorder.  

The examiners diagnosed PTSD with recurrent major depression.  
In doing so, they re-administered clinical tests and reviewed 
the entire claims file.  The Board thus construes their 
opinion to conclude that IF the rape occurred, it is the 
stressor that caused the PTSD.  

The Board has found that the veteran sustained significant 
trauma in the conception of her daughter during active 
service.  As the Board has verified the stressor, the 
etiological link, or nexus, established in the September and 
October 1999 VA examination reports therefore provide the 
medical evidence necessary to establish a causal link between 
the inservice stressor and the currently diagnosed acquired 
psychiatric disorder, to include PTSD and major depression.

The Board therefore finds that the medical evidence 
establishes that the veteran manifests an acquired 
psychiatric disorder, to include PTSD and major depression, 
that is the result of the veteran's active service.  

Accordingly, after careful review of all the evidence of 
record, the Board finds that the veteran manifests an 
acquired psychiatric disorder-PTSD and major depression-
that is the result of her active her active service.  The 
Board therefore concludes that service connection for an 
acquired psychiatric disorder to include PTSD and major 
depression is appropriate.

ORDER

Service connection for PTSD and major depression is granted.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


